Exhibit 10.43

 

TRANSITION AGREEMENT

 

This Transition Agreement (this “Agreement”), is made by and between Gregory J.
Mossinghoff, an individual (“Mr. Mossinghoff”), and Inspire Pharmaceuticals,
Inc. (“Inspire”) (Mr. Mossinghoff and Inspire to be hereinafter referred to
individually as a “Party” and collectively as the “Parties”).

 

BACKGROUND

 

WHEREAS, Mr. Mossinghoff has been employed by Inspire since June 1998 in various
capacities and currently holds the position of President of Inspire, employed
“at will” and subject to termination at any time and for any reason, with or
without notice or cause;

 

WHEREAS, the Parties acknowledge that Mr. Mossinghoff has submitted a letter of
resignation (“Letter of Resignation”) stating that he wishes to separate from
employment with Inspire effective as of June 30, 2005; and

 

WHEREAS, Inspire wishes to change Mr. Mossinghoff’s “at-will” employment status
and guarantee him employment for a period which may be terminated by Inspire
only “for cause”, commencing upon the “Effective Date” defined within this
Agreement and ending on June 30, 2005 (the “Transition Period”); and

 

WHEREAS, the Parties wish to confirm the exclusive terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual commitments set forth in this
Agreement, inclusive of Mr. Mossinghoff’s change of “at-will” status and
guarantee of employment during the Transition Period, and intending to be
legally and forever bound, Inspire and Mr. Mossinghoff agree as follows:

 

TERMS

 

1. Definitions.

 

(a) The term “Stock Options”, shall mean the outstanding stock options issued to
Mr. Mossinghoff by Inspire pursuant to the Stock Plan (as hereinafter defined)
and listed on the attached “Schedule A”.

 

(b) The term “Stock Plan” shall mean Inspire’s Amended and Restated 1995 Stock
Plan, as amended.

 

(c) The term “Execution Date”, as used throughout this Agreement, shall mean the
date Mr. Mossinghoff executed this Agreement, as set forth below under Mr.
Mossinghoff’s signature on the final page of this Agreement.

 

(d) The term “Effective Date” shall have the meaning assigned to such term in
Paragraph 4(c) of this Agreement.



--------------------------------------------------------------------------------

(e) All other capitalized or bolded terms shall have the meanings assigned to
such terms within the text of this Agreement.

 

2. Benefits to be Conferred upon Mr. Mossinghoff in Consideration of this
Agreement.

 

(a) In exchange for and in consideration of Mr. Mossinghoff’s promises,
covenants and general release stated herein, Inspire agrees to employ Mr.
Mossinghoff in the capacity of President from the Effective Date through and
including June 30, 2005 (defined herein as the “Transition Period”), under the
following conditions:

 

(i) In the capacity of President, Mr. Mossinghoff shall diligently perform such
duties and obligations in such manner and at such location(s) as may be
reasonably assigned to Mr. Mossinghoff from time to time by the Chief Executive
Officer of Inspire.

 

(ii) During the Transition Period, Inspire agrees to compensate Mr. Mossinghoff
at his current base salary rate, payable in accordance with Inspire’s customary
payroll schedule, at all times during Mr. Mossinghoff’s continued employment
with Inspire.

 

(iii) At all times during his continued employment with Inspire, Mr. Mossinghoff
shall be covered by such major medical, health benefit, disability insurance
benefit, 401(k), and pension plans made available generally by Inspire to its
employees. Further, during his continued employment with Inspire throughout the
Transition Period, Mr. Mossinghoff will be provided such other employee benefits
as are made available generally by Inspire to its employees, except for any
bonus payments which would be paid under any policy or practice of Inspire. Mr.
Mossinghoff shall also be reimbursed by Inspire, in accordance with its
discretionary policies, which may be changed from time to time, for ordinary and
reasonable business expenses that are approved by the Chief Executive Officer of
Inspire in advance.

 

(iv) Mr. Mossinghoff’s employment with Inspire during the Transition Period
shall be changed from that of an “at-will” employee and, pursuant to this
Agreement, may be terminated by Inspire’s Board of Directors “for cause” only,
which shall mean exclusively: (A) Mr. Mossinghoff’s conviction from which no
further appeals may be taken for, or plea of nolo contendere to, a felony or a
crime involving moral turpitude, (B) Mr. Mossinghoff’s commission of a breach of
fiduciary duty involving personal profit in connection with his employment by
Inspire, (C) Mr. Mossinghoff’s commission of an act which the Board of Directors
of the Company shall reasonably have found to have involved willful and material
misconduct on the part of Mr. Mossinghoff in the conduct of his duties
hereunder, (D) chronic alcoholism or any other form of addiction on the part of
Mr. Mossinghoff that impairs his ability to perform the essential functions of
his job, provided that such termination shall be made in accordance with any
applicable laws, inclusive of the Americans with Disabilities Act of 1990, 42
U.S.C. §12101, et. seq., or (E)

 

-2-



--------------------------------------------------------------------------------

Mr. Mossinghoff’s material breach of any material provision of this Agreement
which remains uncured for a period of ten (10) days following notice by Inspire.
With respect to the matters set forth in subsections (C), (D) and (E) hereof,
the Board of Directors of Inspire may not terminate Mr. Mossinghoff’s employment
unless Mr. Mossinghoff has first been given notice of the conduct forming the
cause for such termination and an opportunity to explain such conduct to the
Board of Directors or a committee thereof.

 

(b) In further consideration of this Agreement, and presuming that Mr.
Mossinghoff has faithfully executed the duties and obligations of his employment
with Inspire and continued in Inspire’s employment through the expiration of the
Transition Period, Inspire agrees to present and offer to Mr. Mossinghoff, on or
about June 30, 2005 or at such time as his employment with Inspire ends, a
Separation Agreement and General Release (which shall include an offer of a
severance payment in the gross amount of five thousand dollars ($5,000)) for Mr.
Mossinghoff’s consideration, acceptance and execution thereafter in accordance
with its terms, which Separation Agreement and General Release shall contain
release of claim language that is substantially similar to the release of claim
language contained in this Agreement.

 

(c) In further consideration of this Agreement, Inspire also agrees that in the
event Mr. Mossinghoff dies or becomes legally incompetent prior to the
expiration of the Transition Period (June 30, 2005), Inspire will offer to Mr.
Mossinghoff’s estate, legal guardian or representative, for consideration,
acceptance and execution thereafter in accordance with its terms, an agreement
to provide the major medical and health benefits to Mr. Mossinghoff’s dependents
as are made available generally by Inspire to the dependents of its employees.
In exchange for the aforementioned benefits, the agreement offered to Mr.
Mossinghoff’s estate, legal guardian or representative will include (and receipt
of the medical and health benefits will be contingent upon) the execution of a
release of claims by Mr. Mossinghoff’s estate substantially similar to that
contained in Paragraph 3 of this Agreement.

 

(d) In the event Mr. Mossinghoff accelerates his resignation or otherwise
voluntarily leaves Inspire’s employment prior to June 30, 2005, payment of
compensation to Mr. Mossinghoff shall cease effective as of the date of any such
separation. All other benefits, to the extent not explicitly addressed within
this Agreement, shall be paid in accordance with Inspire’s discretionary
practices.

 

3. General Release of Claims

 

(a) Through his execution of this Agreement, Mr. Mossinghoff, for full and
adequate consideration as recited above, and on behalf of himself, his spouse,
dependents, heirs, estate, executors, family members, successors, assigns,
administrators, agents and representatives, hereby unconditionally releases and
forever discharges Inspire, and their present and former successors and assigns,
affiliates, parents, members, subsidiaries, partnerships, divisions and related
persons or entities, as well as the present and former officers, directors,
members, owners, shareholders, principals, partners, consultants,

 

-3-



--------------------------------------------------------------------------------

in-house and outside attorneys, insurance carriers, agents and employees of all
of these persons or entities, individually and in their official capacities, and
any of their pension, retirement, 401(k), stock ownership, stock appreciation,
stock option, profit sharing plans, the Stock Plan, and any other employee
benefits plans as well as the administrators, trustees, fiduciaries, employees,
attorneys, insurance carriers, agents and parties-in-interest of any such plans,
whether formerly or presently sponsored or maintained by any of the
above-described Persons or entities (each of the foregoing a “Released Party”,
and hereinafter collectively referred to as the “Released Parties”), from all of
the following claims, prayers for relief, causes of action or alleged damages
and all obligations or duties, whether real or perceived, fixed or contingent,
accrued or unaccrued, which arose or existed on or before the Effective Date:

 

(i) any and all claims, issues, prayers for relief and any other causes of
action including, but not limited to, all claims relating to common law tort,
harassment, retaliation, promissory or equitable estoppel, negligence, wrongful
or constructive discharge, defamation, tortious interference with economic
advantage, negligent or intentional infliction of emotional distress, invasion
of privacy, breach of any express or implied agreement, contract, policy or
other understanding, breach of any covenant of good faith and fair dealing,
breach of public policy, loss of consortium, fraud, battery, assault, medical,
physical, emotional and psychological injuries or damages, including all claims
for attorneys’ fees and costs; and

 

(ii) any and all claims, issues, prayers for relief, causes of action or damages
Mr. Mossinghoff has or may ever have against any Released Party, including all
claims whether known or unknown, which Mr. Mossinghoff has or could claim on or
before the Effective Date. This release includes, without limitation, all claims
arising during Mr. Mossinghoff’s employment or as a result of his resignation
and all claims arising under federal, state, or local laws prohibiting
employment discrimination based upon age, race, sex, religion, handicap,
national origin, or any other protected characteristic, including, but not
limited to, the Equal Pay Act of 1963, 29 U.S.C. §206(d) (the “EPA”), Title VII
of The Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq., (“Title
VII”), the Family and Medical Leave Act of 1993, 29 U.S.C. §2611, et seq., the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), et seq. (the “OWBPA”),
the Age Discrimination in Employment Act of 1967, as amended, 42 U.S.C. §621, et
seq. (the “ADEA”), the Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001, et. seq. (“ERISA”), the Rehabilitation Act of 1973, 29 U.S.C.
§701, et. seq., the Fair Labor Standards Act, 29 U.S.C. §215(a)(3), et. seq.
(“FLSA”), the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et.
seq. (the “ADA”), the Civil Rights Act of 1990, 42 U.S.C. §§1981, 1983, 1985 and
1988, the North Carolina Equal Employment Practices Act, N.C. Gen. Stat.
§§143-422.2 (1988), the United States Constitution, North Carolina’s State
Constitution, North Carolina’s Wage and Hour and Wage Payment Laws, N.C. Gen.
Stat. §§95-25.20, 241, §95-252, §95-243, §95-25.7, §§95-25.7-25.13 (1997),
§95-25.2(16) (1988), et seq., and the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §2101, et seq.(“WARN”).

 

 

-4-



--------------------------------------------------------------------------------

(iii) any and all claims, issues, prayers for relief or causes of action
relating to any form of employee benefit or employment benefit plan,
understanding or agreement, including but not limited to medical, accident,
dental, pension, retirement, stock, stock appreciation, the Stock Options,
incentive, severance, salary continuation, deferred compensation, short term or
long term disability, life or dependent life insurance or other insurance,
salary enhancement, bonus, profit sharing or 401(k) plan benefits, commissions,
bonuses, the Stock Plan, or other benefits arising from Mr. Mossinghoff’s
participation in, or eligibility to participate in, any employee benefit or
fringe plans, understandings or agreements attendant to his employment by any
Released Party; however, nothing in this Agreement shall be construed to deny
Mr. Mossinghoff the right to exercise the stock options that have already vested
or will vest during the Transition Period, as set forth on Schedule A; provided,
further, that Mr. Mossinghoff acknowledges and agrees that he shall continue to
remain subject to applicable laws, rules and regulations of the Securities and
Exchange Commission as well as Inspire’s Insider Trading Policy, as it may be
amended from time to time, including all “black-out” periods declared in
accordance with the Insider Trading Policy; and

 

(iv) any and all pending or potential claims, demands, issues, or causes of
action that Mr. Mossinghoff has, or may have, and of whatever kind or nature,
whether known or unknown, against the Released Parties arising or existing on or
before the Effective Date.

 

(b) Mr. Mossinghoff acknowledges that his waivers and releases under this
Agreement specifically include any and all claims for attorneys’ fees and costs
incurred for any reason. Mr. Mossinghoff further understands that the laws
listed above in Paragraph 3(a) and its subparts give him important remedies that
relate to claims that he may have arising out of or relating to his employment
by, or separation from employment from, any Released Party, and he freely and
voluntarily gives up these remedies and claims after having had the opportunity
to consult with legal counsel.

 

(c) Following his execution of this Agreement, and upon the Effective Date
hereof, Mr. Mossinghoff, for full and adequate consideration as recited above,
and on behalf of himself, his spouse, dependents, heirs, estate, executors,
family members, assigns, agents and representatives, hereby agrees not to file a
lawsuit or claim against any of the Released Parties in any court of the United
States, any state or district thereof, or with any arbitration panel, concerning
any claim, demand, issue or cause of action covered by this Agreement. This
Agreement shall be a complete defense to any such lawsuit or claim.
Notwithstanding any other language in this Agreement, the parties understand
that this Agreement does not prohibit Mr. Mossinghoff from: (i) filing an
administrative charge of alleged employment discrimination under Title VII, the
ADEA, the ADA or the EPA; (ii) filing an action to enforce the terms

 

-5-



--------------------------------------------------------------------------------

of this Agreement; or (iii) filing an action under the OWBPA, seeking to
challenge the validity of Mr. Mossinghoff’s release of claims under the ADEA
provided; however, if this Agreement is found invalid under the OWBPA, the
Released Parties shall retain any and all rights to offset, recoupment or
restitution of benefits paid hereunder in accordance with applicable law. In
addition, regarding Mr. Mossinghoff’s right to file administrative charges under
this Paragraph, Mr. Mossinghoff expressly waives his right to and assigns to
Inspire any monetary or other individual recovery, should any federal, state or
local administrative agency pursue any claims on his behalf arising out of or
relating to his employment by, and/or separation from employment with any of the
Released Parties. Mr. Mossinghoff acknowledges that by signing this Agreement,
he will have waived any right he may have had to bring a lawsuit or obtain an
individual recovery in the event that an administrative agency were to pursue a
claim against any of the Released Parties based on any conduct by any of them up
to the date of Mr. Mossinghoff’s execution of this Agreement, and that Mr.
Mossinghoff will have released and discharged the Released Parties of any and
all claims of any nature arising up to the date he has executed this Agreement.

 

(d) Mr. Mossinghoff agrees, acknowledges and warrants that the consideration
granted through this Agreement, including the change in his employment status
and provision of a contract of employment to be terminated only “for cause” as
set forth herein, is in excess of, and substantially greater than, any benefits,
payments or other consideration to which he may be presently entitled from
Inspire or any other Released Party, including, but not limited to, those
arising: (i) pursuant to any express or implied agreement, contract,
understanding or policy or practice, and (ii) under any prior or current
agreements, representations, policies, practices or employee benefit plans, and
that such consideration constitutes good and adequate consideration in exchange
for his promises, covenants, waivers and releases herein contained.

 

4. Other Provisions.

 

(a) Mr. Mossinghoff acknowledges that he has had the opportunity to review and
consider this Agreement for twenty-one (21) days, and that any material or
immaterial changes to this Agreement will not restart the running of the
twenty-one (21) day period. Mr. Mossinghoff also acknowledges and agrees that,
by this writing, he has been advised to seek the guidance and advice of legal
counsel in considering the terms and effect of this Agreement, and that he has
been provided with the opportunity to do so prior to executing this Agreement.
Mr. Mossinghoff also acknowledges by signing this Agreement that he has
carefully read this Agreement, that he understands completely its contents, that
he has had an opportunity to have an attorney explain those contents to him, and
that he has executed this Agreement of his own free will, act and deed.

 

(b) To the extent Mr. Mossinghoff signs this Agreement prior to the expiration
of the twenty-one (21) day period and delivers an executed original to Inspire’s
Chief Executive Officer,

 

-6-



--------------------------------------------------------------------------------

he additionally acknowledges and warrants that he has voluntarily and knowingly
waived the twenty-one (21) day review period and that the decision to accept
such a shortened period of time is not induced by Inspire or any Released Party
through fraud, misrepresentation, a threat to withdraw or alter the offer prior
to the expiration of the twenty-one (21) day time period, or by providing
different terms to workers who sign releases prior to the expiration of such
time period.

 

(c) Mr. Mossinghoff understands and expressly agrees that, following his
execution of this Agreement, he shall have a period of seven (7) days during
which time he may revoke the Agreement by delivering written notification to
Inspire’s Chief Executive Officer no later than the close of business on the
seventh (7th) calendar day after he signs it. If Mr. Mossinghoff timely revokes
this Agreement, this Agreement will not be effective and enforceable and he will
not receive the benefits described herein. However, this Agreement shall be
forever binding and enforceable once the seven (7) day period has expired. For
purposes of this Agreement, the term “Effective Date” referenced throughout this
Agreement, shall mean the eighth (8th) calendar day after Mr. Mossinghoff
executes this Agreement and Inspire receives an effective, unrevoked original
copy.

 

(d) Mr. Mossinghoff further acknowledges and agrees that he has not been
provided any legal or other advice by any of the Released Parties or their legal
counsel regarding the tax or withholding consequences of this Agreement, or the
consideration hereunder, pursuant to federal, state, or local tax or withholding
laws or regulations. Mr. Mossinghoff further holds the Released Parties and
their counsel harmless from and indemnifies them for any costs, fines or
penalties, including defense counsel fees, as a result of such laws or
regulations even if such tax or withholding consequences were not foreseeable at
the time he executed this Agreement.

 

(e) Mr. Mossinghoff expressly warrants and agrees that no promise or inducement
has been offered to him except as set forth herein, that this Agreement contains
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior oral or written agreements, contracts,
policies, practices, plans, representations and understandings between the
Parties hereto with respect to same. Notwithstanding the foregoing, the Parties
agree that the Agreement, dated as of March 29, 2004, by and between Inspire and
Mr. Mossinghoff, regarding circumstances arising from the possibility of a
change in control of Inspire, is hereby terminated in its entirety. Furthermore,
notwithstanding anything to the contrary in this section, nothing in this
Agreement shall be construed to supplant, supersede, modify, alter or replace
the terms of the Employee Confidentiality, Invention Assignment and Non-Compete
Agreement between Inspire and Mr. Mossinghoff dated February 4, 2000.

 

(f) This Agreement may only be changed, altered or modified by a written
document executed by all Parties which expressly references and attaches a copy
of this Agreement.

 

-7-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Agreement, Mr.
Mossinghoff shall be permitted to seek and interview for other employment and
business opportunities during the Transition Period so long as in doing so Mr.
Mossinghoff does not violate: (1) the terms of this Agreement; (2) the terms of
any other agreement between the Parties; or (3) any other fiduciary obligations
Mr. Mossinghoff owes to Inspire under law.

 

5. Confidentiality.

 

(a) Mr. Mossinghoff acknowledges and agrees that, as a material and indivisible
part of the consideration for this Agreement, he warrants and represents that he
will not disclose, discuss or communicate with any person or entity any
information or opinion concerning alleged claims that Mr. Mossinghoff might have
raised or damages that he might have alleged if he had not given the general
release of the Released Parties set forth in Paragraph 3 of this Agreement,
including all of its sub-parts. However, nothing in this Agreement shall
prohibit Mr. Mossinghoff from disclosing such information or opinion to his
attorneys, his spouse, or as may be reasonably required by his tax advisors,
provided that such tax advisors are persons or entities that regularly provide
such advice to the general public on an ongoing basis and provided those
individuals are instructed not to further disclose the terms.

 

(b) Mr. Mossinghoff further warrants and represents to Inspire, as of the
Execution Date, that: (i) he will treat all information and matters, whether
oral or written, relating to Inspire’s business as the confidential and
proprietary information of Inspire (the “Confidential Information”) as defined
in his Confidentiality, Incentive Assignment and Non-Compete Agreement, dated
February 4, 2000 (the “Confidentiality Agreement”) and (ii) that he will abide
by the terms and conditions of such Confidentiality Agreement, which remain in
full effect, notwithstanding any of the terms of this Agreement.

 

(c) Mr. Mossinghoff further agrees that he is barred from seeking to introduce
this Agreement (and the release required pursuant to Paragraph 3 hereof) into
evidence during any arbitration hearing, or any federal, state court or
administrative proceeding, except to challenge its validity under the OWBPA or
to prove or enforce its terms, as this Agreement is not in any way an admission
by the Released Parties that they breached any legal duty owed to Mr.
Mossinghoff or that they are liable to Mr. Mossinghoff in any way.

 

(d) Should Mr. Mossinghoff hereinafter be subjected to a court order or other
compulsory process to compel the disclosure of any Confidential Information or
agreement, Mr. Mossinghoff shall immediately notify the Released Parties or
their legal counsel of such order or process and consent to their intervention
in the matter to seek to prevent such disclosure.

 

(e) Within fourteen (14) calendars days of June 30, 2005, Mr. Mossinghoff shall
return all copies of the Confidential Information, including but not limited to
any and all customer lists,

 

-8-



--------------------------------------------------------------------------------

client lists, investor lists, computer-stored data, disks, plans, reports,
financial projections, business plans, engineering studies, contracts,
agreements, letters, files, or other information that relates to the business,
management or administration of Inspire or any of its principals, officers,
directors and employees, that may be in his possession as of the such date. Mr.
Mossinghoff shall not retain any originals of such Confidential Information and
other materials without the prior written consent of Inspire.

 

(f) Mr. Mossinghoff acknowledges and agrees that Inspire may be obligated,
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended, to file a copy of this Agreement with the Securities and Exchange
Commission and that Inspire shall be permitted to file this Agreement with the
Securities and Exchange Commission if it determines, in its sole discretion,
that such a filing is necessary or appropriate.

 

6. Cooperation. Mr. Mossinghoff agrees to cooperate fully with the reasonable
requests of Inspire during the Transition Period.

 

7. Breach. In the event of an actual or alleged breach of the terms of this
Agreement by Mr. Mossinghoff, Inspire may commence an action against Mr.
Mossinghoff for damages, and also for equitable relief seeking to prevent future
breaches or to ameliorate the impact of any prior breach. In the event that any
such action is commenced, the remaining provisions of this Agreement shall
remain in full force and effect at the sole option of Inspire.

 

8. Non-Disparagement. Mr. Mossinghoff agrees that he shall not, now or ever in
the future, publicly or privately, in any way make any disparaging or otherwise
inflammatory remarks about Inspire, its officers, principals, agents or
employees, or the conduct, operations or business practices, policies or
procedures of Inspire to any third parties. In addition, Inspire agrees that its
executive officers and directors shall not, now or ever in the future publicly
or privately, in any way, make any disparaging or otherwise inflammatory remarks
about Mr. Mossinghoff to any third parties.

 

9. Governing Law. The parties agree that this Agreement is to be construed under
the laws of the State of North Carolina, except to the extent of preemption by
federal law, and without regard to choice of law rules.

 

10. Interpretation. The Parties agree that the terms of this Agreement are
severable, and that if any term herein is found unenforceable by a court of
competent jurisdiction, the remaining terms shall remain in full force and
effect. The Parties further agree that the terms of this Agreement shall not be
construed against the drafter in any respect, as the terms stated herein were
reached after arms-length negotiations. Further, no action shall be filed by any
Party to enforce this Agreement until written demand is made to the other Party
specifying the nature of the relief requested and the nature of the dispute, and
after that Party has been provided with a reasonable opportunity of not less
than ten (10) business days to provide a written response to such written demand
(except in the case of any breach of

 

-9-



--------------------------------------------------------------------------------

confidentiality or restrictive covenants upon Mr. Mossinghoff), with the
exception of any action for equitable relief which may be filed immediately by
either Party without providing advance written notice or awaiting a written
response to same.

 

11. Use of Subheadings. The use of subheadings is merely for the convenience of
the parties and has no operative effect on the terms and conditions of this
Agreement.

 

12. Assignment. Mr. Mossinghoff may not assign his rights or obligations, in
whole or in part, under this Agreement. This Agreement may be freely assigned by
Inspire without restriction, and without notice to or the consent of Mr.
Mossinghoff. This Agreement shall be binding upon, and shall inure to the
benefit of, Inspire’s successors and assigns.

 

13. No Other Proceedings. Each Party represents that he/it has no pending legal
or administrative claims against the other Party and that he/it has not filed
any actions in any forum against the other Party.

 

14. No Undue Influence. Mr. Mossinghoff warrants that he has not been subject to
any undue or improper influence interfering with the exercise of his free will
in deciding whether to execute this Agreement.

 

15. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned, upon receipt of the original or faxed copy
of the counterpart signed by the other Party.

 

16. Notices. All notices, requests and other documents that are required by this
Agreement to be communicated in writing shall be hand-delivered to the Parties,
or mailed by registered or certified mail, return receipt requested, postage
prepaid, or delivered by overnight courier, with signature required upon
delivery, addressed as follows:

 

If to Inspire:

 

Inspire Pharmaceuticals, Inc.

4222 Emperor Boulevard, Suite 200

Durham, North Carolina 27703-8466

Attn: Chief Executive Officer

 

If to Mr. Mossinghoff:

 

Gregory J. Mossinghoff

2108 Summer Azure Way

Raleigh, NC 27613

 

All notices required by this Agreement shall be deemed to have been delivered
to, and received by, the addressee as of the date that such addressee accepts
such delivery by signing a receipt therefore.

 

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be forever legally bound hereby, the Parties
have executed this Agreement, being of eleven (11) pages in length, exclusive of
Schedule A, as of the Execution Date listed below.

 

Inspire Pharmaceuticals, Inc.

By:

 

/s/ Christy L. Shaffer

--------------------------------------------------------------------------------

By:

 

/s/ Mary B. Bennett

--------------------------------------------------------------------------------

 

/s/ Gregory Mossinghoff

--------------------------------------------------------------------------------

Gregory Mossinghoff

Executed as of October 28, 2004

(the “Execution Date”)

 

-11-



--------------------------------------------------------------------------------

Schedule A

 

Inspire Pharmaceuticals, Inc.

Stock Option Grants to

Gregory J. Mossinghoff

 

Option No.

--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Type


--------------------------------------------------------------------------------

   Strike Price


--------------------------------------------------------------------------------

  

Total Shares

Underlying Option*

--------------------------------------------------------------------------------

00000077

   12-Oct-99    ISO    $ 0.84    71,428

NQ000035

   3-Aug-00    NQ      12.00    85,714

00000141

   1-Jun-01    ISO      13.65    5,000

NQ000052

   4-Jun-02    NQ      2.76    30,000

NQ000055

   4-Jun-02    NQ      2.76    100,000

00000404

   15-Oct-03    ISO      20.30    18,116

00000405

   15-Oct-03    NQ      20.30    3,634

--------------------------------------------------------------------------------

* Reflects the total number of shares underlying the option, without regard to
vesting and exercisability. Vesting and exercisability differs from option to
option and is not accelerated or otherwise amended as a result of this
Agreement.

 

-12-